Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

between

DayStar and

Stephen A. Aanderud

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), executed as of April 1,
2006 (“Commencement Date”) between Stephen A. Aanderud (“Executive”), having an
address of 2102 Overlook Street, Clifton Park, NY 12065, and DayStar
Technologies, Inc., a Delaware corporation (the “Company”), having its principal
office at 13 Corporate Drive, Halfmoon, NY 12065.

WHEREAS, the Company and Executive have previously entered into an Employment
Agreement, dated October 19, 2003, as amended (with such Employment Agreement
and its Amendments being collectively referred to as the “Prior Agreement”);

WHEREAS, the Company desires to obtain the services of Executive as its Chief
Financial Officer, Treasurer and Secretary on terms modified from those
reflected in the Prior Agreement, and to enter into an amended and restated
employment agreement embodying the terms of such modified relationship; and

WHEREAS, Executive is willing to accept such employment by the Company upon the
modified terms and conditions as hereinafter set forth; and

WHEREAS, the Company and Executive desire to enter into this Agreement in order
to reflect the modified terms and conditions of Executive’s employment by the
Company, and to supersede and replace with this Agreement the terms of all prior
agreements, with respect to the employment of Executive by the Company; with the
exception of Executive’s Employee Nondisclosure, Developments and
Non-solicitation Agreement which shall remain in full force and effect, and
provided, that stock option agreements and the specific grants relating to
specific prior option grants shall not be superseded,

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Executive and the Company hereby agree as follows:

ARTICLE I Employment and Term

Section 1.01 Position; Responsibilities.

(a) The Company hereby employs Executive as its Chief Financial Officer,
Treasurer and Secretary upon the terms and conditions hereinafter set forth.

(b) Executive shall at all time hold the position described above or other
senior management level positions as determined by the Board of Directors of the
Company (the “Board”) or its designee, and perform the duties, responsibilities
and authorities customarily associated with such positions or such other senior
management level duties as determined by the Board or its designee, so long as
such other duties are consistent with the Executive’s skills and there is no
reduction in Executive’s base pay and bonus target amount. Executive shall
report directly and solely to the Board or the CEO.

 

Page 1 of 12



--------------------------------------------------------------------------------

Section 1.02 Performance of Duties/Other Commitments and Activities.

(a) Executive shall at all time endeavor to perform duly and faithfully all of
his duties hereunder to the best of his abilities.

(b) Executive shall, subject to the direction and supervision of the Board of
Directors or its designee, devote his full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Company’s
interests and to the discharge of his duties and responsibilities hereunder;
provided, however, that nothing herein shall be construed as preventing
Executive from engaging in any of the activities described in clauses (i), (ii),
(iii) and/or (iv) below so long as such activities do not violate any other
agreements between Executive and the Company:

(i) investing his assets in such form or manner as shall not require any
material services on his part in the operations or affairs of the companies or
the other entities in which such investments are made;

(ii) serving on the board of directors of any company; provided that he obtains
the prior written approval of a majority of the Board of Directors and shall not
be required to render any material services with respect to the operations or
affairs of any such company;

(iii) engaging in religious, charitable, educational or other community or
nonprofit activities which do not impair his ability to fulfill his duties and
responsibilities under this Agreement; or

(iv) serving in such capacities as may be reasonably necessary for Executive to
maintain his active professional licensing as a member of any professional
organization that reasonably relates to his employment with and the business of
the Company, so long as such activities do not impair his ability to fulfill his
duties and responsibilities under this Agreement.

(c) Executive’s base of operations under this Agreement shall be the Company’s
offices which shall be located in the Albany metropolitan area, which includes
Halfmoon, NY.

Section 1.03 Term. Executive’s term of employment under this Agreement (the
“Term”) shall commence on the Commencement Date and shall expire on the third
anniversary of the Commencement Date; provided, however, that the Term shall be
automatically extended for additional one (1) year periods on the third
anniversary of the Commencement Date, and annually thereafter, unless the
Executive or the Company has received a written Notice of Non-Renewal delivered
no later than ninety (90) days prior to the anniversary date, pursuant to
Section 6.01 below.

Section 1.04 Representations and Warranty of Executive. Executive hereby
represents and warrants to the Company that he is not aware of any presently
existing fact, circumstance or event (including, but without limitation, any
health condition or legal constraint) which would preclude or restrict him from
providing to the Company the services contemplated by this Agreement, or which
would give rise to any breach of any term or provision hereof, or which could
otherwise result in the termination of his employment hereunder for Cause or
Good Reason (as such terms are defined in Article 3). Any and all agreements
between Executive and any prior employer as well as any agreements to which
Executive is a party containing any restriction upon Executive’s ability to use
or disclose confidential information or engages in any business activity are
listed in Appendix “A” and shall be promptly made available to the Company upon
request.

Section 1.05 Representations and Warranty of Company. The Company hereby
represents and warrants to Executive that it has received all authorizations and
has taken all actions, necessary or appropriate for the due execution, delivery
and performance of this Agreement.

ARTICLE II Compensation

Section 2.01 General. The Company shall compensate Executive for all of his
services under this Agreement, as set forth herein.

 

Page 2 of 12



--------------------------------------------------------------------------------

Section 2.02 Basic Compensation. Executive’s initial salary (“Base Salary”) when
annualized shall be at the rate of $160,000.00 and shall be payable in bi-weekly
or other installments in accordance with the Company’s normal payment schedule
for senior management (but not less frequently than monthly). The Base Salary
shall be subject to annual review commencing on the anniversary of the
Commencement Date and on or about each subsequent anniversary during the Term,
and may be increased (but not decreased) by the Board in its sole discretion for
subsequent years.

Section 2.03 Incentive Compensation. Executive shall be eligible to participate
in an annual Management Incentive Program for senior management of the Company
currently offered or as subsequently modified by the Board from time to time in
its discretion (“Management Incentive Program”). The Executive and the Company
agree that Executive’s performance goals pursuant to the Management Incentive
Program shall consist of the Company’s annual performance goals and other
specific performance goals for the Executive, as determined by the Board in its
discretion. The target incentive compensation payment (the “Incentive Payment”)
for meeting all such goals shall be a percentage of the Base Salary, as deemed
appropriate by the Board. If such goals are met, and the Company is otherwise,
unable or elects not to make the Management Incentive Program award, though the
Executive has otherwise met the target objectives, such award shall nevertheless
accrue as an Incentive Payment to the Executive.

Section 2.04 Other Benefits.

(a) During the Term, Executive shall be entitled to participate in all employee
benefit plans, including retirement programs, if any, group health care plans,
and all fringe benefit plans, of the Company. Such plans shall at all times be
comparable to those made available to the senior-most management of the Company.

(b) In addition, the Company shall provide Executive with the following benefits
during the Term: (i) Reimbursement for travel (including overnight
accommodations as reasonably deemed necessary by Executive); (ii) Company paid
cell phone and home office communication equipment (fax, internet access, etc.)
(without any requirement to maintain records of specific use); and
(iii) Reimbursement for reasonable out-of-pocket home office expenses.

(c) During the Term, Executive shall be entitled to 15 days per year of paid
vacation in accordance with the Company’s Vacation Policy and calculations as
set forth in the Company Employee Handbook. After four (4) years of service
Executive shall be entitled to an additional 5 days of paid vacation in each
calendar year. With respect to all unused vacation time, unless otherwise
approved by the Board of Directors and the Compensation Committee of such Board,
Executive shall carry over unused vacation time for periods prior to calendar
year in accordance with the Company’s Employee Handbook or supplemental written
policies, as determined from time to time.

(d) Executive shall also be entitled to such paid holidays and paid sick leave
as shall be authorized by the Company for its senior-most officers pursuant to
its written policies, as determined from time to time.

Section 2.05 Expense Reimbursements. The Company shall reimburse Executive for
all proper expenses incurred by him in the performance of his duties hereunder
in accordance with the policies and procedures of the Company as in effect from
time to time.

Section 2.06 Excise Tax. Notwithstanding any other provision of this Agreement,
if the aggregate present value of the “parachute payments” to the Executive,
determined under Section 280G(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) would be, but for this Section 2.06, at least three times
the “base amount” determined under such Section 280G, then the parachute
payments otherwise payable under this Agreement (and any other amount payable
hereunder or any other severance plan, program, policy or obligation of the
Company) shall be reduced so that the aggregate present value of the parachute
payments to the Executive determined under Section 280G, does not exceed 2.99
times the base amount. In no event, however, shall any benefit provided
hereunder be reduced to the extent such benefit is

 

Page 3 of 12



--------------------------------------------------------------------------------

specifically excluded from treatment under Section 280G of the Code as a
“parachute payment” or as an “excess parachute payment”. Any decisions regarding
the requirement or implementation of such reductions shall be made by the tax
counsel and accounting firm retained by the Company [at the time this Agreement
is entered into].

Section 2.07 Withholding. The Base Salary and all other payments to Executive
for his services to the Company shall be subject to all withholding and
deductions required by federal, state or other law (including those authorized
by Executive but not otherwise required by law), including but not limited to
state, federal and local income taxes, unemployment tax, Medicare and FICA,
together with such deductions as Executive may from time to time specifically
authorize under any employee benefit program which may be adopted by the Company
for the benefit of its senior executives or Executive.

ARTICLE III Termination of Employment

Section 3.01 Right to Terminate. Executive’s employment hereunder shall be
terminable by either party with or without Cause or Good Reason and any such
termination shall not constitute a breach of this Agreement, provided the notice
or payment in lieu of notice set forth in subsection 3.02 is provided.

Section 3.02 Notice. Executive shall give the Company at least sixty (60) days’
advance written notice prior to any termination by Executive other than for Good
Reason. The Company shall give Executive either at least thirty (30) days’
advance written notice prior to any termination of Executive by the Company
without Cause or thirty (30) days of pay in lieu or such notice.

Section 3.03 Termination for Good Reason. The Executive may terminate employment
for Good Reason or without Good Reason. “Good Reason” means:

(i) the assignment to the Executive of any duties or any other action by the
Company that results in a material diminution in the Executive’s position or
authority, duty, titles, or responsibilities, that is not permitted under
Section 1.02(b) of this Agreement (or in any respect, whether or not permitted
under Section 1.02(b) of this Agreement, following a Change of Control) that is
not remedied by the Company within sixty (60) days after receipt of written
notice thereof from the Executive;

(ii) any material failure (any failure, whether or not material, following a
Change of Control, as defined below) by the Company to comply with any provision
of Section 2 of this Agreement that is not remedied by the Company within sixty
(60) days after receipt of written notice thereof from the Executive;

(iii) any relocation of the Executive’s principal business location to a
location other than the Halfmoon, New York area (within fifty (50) miles of
Halfmoon, NY); or

(iv) a failure of the Company to use its best efforts to maintain directors’ and
officers’ liability insurance coverage for Executive.

Section 3.04 Procedure for Termination for Good Reason. A termination of
employment by the Executive for Good Reason shall be effectuated by giving the
Company written notice (“Notice of Termination for Good Reason”) of the
termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the sixtieth (60th) day
following the date when the Notice of Termination for Good Reason is given,
unless the act or admission that constitutes the Good Reason is cured prior to
the expiration of said period and the Executive is given written notice thereof,
the notice sets forth a later date or the Company accepts the Executive’s
termination for Good Reason on an earlier date.

Section 3.05 Termination for Cause. The Company shall have the right to
terminate Executive’s employment hereunder for Cause. For purposes hereof,
“Cause” shall be defined as the Board’s good faith

 

Page 4 of 12



--------------------------------------------------------------------------------

determination that the Executive has: (i) been convicted of or entered a plea of
nolo contendere with respect to a criminal offense constituting a felony;
(ii) committed one or more acts or omissions constituting fraud, embezzlement or
breach of a fiduciary duty to the Company; (iii) committed one or more acts
constituting gross negligence or willful misconduct; (iv) habitually abused
alcohol or any controlled substance or reported to work under the influence of
alcohol or any controlled substance (other than a controlled substance which
Employee is properly taking under a current prescription), (v) engaged in
harassment of any employee or customer of the Company in violation of Company
policy; (vii) committed a material violation of any Company policy; (viii) been
insubordinate or dishonest; (ix) engaged in self-dealing or in any act
constituting a conflict of interest; (ix) exposed the Company to criminal
liability through negligence or wrongdoing of any kind; (x) disclosed the
Company’s confidential information in violation of his obligations under this
Agreement; or (xi) failed, after written warning from the Board specifying in
reasonable detail the breach(es) complained of, to substantially perform his
duties under this Agreement (excluding, however, any failure to meet any
performance targets or to raise capital).

Notwithstanding the foregoing in the event of a Change of Control, a termination
by the Company of the Executive for any reason during the twelve (12) month
period immediately following the Change of Control, other than an intentional
and malicious act or omission resulting in material adverse consequences to the
Company, shall be deemed to be a termination without Cause for all purposes of
this Agreement.

Section 3.06 Procedure for Termination for Cause. A termination of the
Executive’s employment for Cause shall be effected in accordance with the
following procedures. The Company shall give the Executive written notice
(“Notice of Termination for Cause”) of its intention to terminate the
Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct of the Executive that it considers to constitute Cause and the
specific provision(s) of this Agreement on which it relies and stating the date,
time and place of the Special Board Meeting. The “Special Board Meeting” means a
meeting of the Board called and held specifically for the purpose of considering
the Executive’s termination for Cause that takes place not less than thirty (30)
and not more than sixty (60) days after the Executive receives the Notice of
Termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Board Meeting. The Executive’s
termination for Cause shall be effective when and if a resolution is duly
adopted at the Special Board Meeting, stating that, in the good faith opinion of
the Board, the Executive is guilty of the conduct described in the Notice of
Termination for Cause, such conduct constitutes Cause under this Agreement and
in the case of a termination for Cause as defined in subsection 3.05, such
conduct has not ceased or been cured between the date the Executive received the
Notice of Termination for Cause and the date of the meeting.

Section 3.07 Death. In the event that the Executive dies while employed under
this Agreement, the Company’s obligations to Executive under this Agreement
shall immediately cease. All benefits accrued to the date of death, including
vested securities, health and disability benefits shall inure to the benefit of
Executive’s heirs and assigns.

Section 3.08 Disability. In the event that the Board determines in its sole
discretion that Executive has been disabled from substantially performing his
duties for any one hundred and twenty (120) days within any twelve (12) month
period while employed under this Agreement, the Company may terminate
Executive’s employment for Cause.

Section 3.09 Severance Package.

(a) Change of Control Severance Package. In the event Executive’s employment
under this Agreement is terminated during the Term, after a Change of Control
(as defined below) and prior to the thirty (30) day period immediately following
the first anniversary of the Change of Control, (x) by the Company other than
for Cause or (y) by Executive for Good Reason, then:

(i) As and for a change of control severance package (“Change of Control
Severance Package”) Executive shall receive two hundred fifty percent (250%) of
the aggregate of (x) Executive’s annual Base Salary for the year in which such
termination occurs, and (y) the maximum amount of any Incentive

 

Page 5 of 12



--------------------------------------------------------------------------------

Payment payable to Executive for the year in which such termination occurs under
the Management Incentive Program applicable to Executive. Such amount shall be
paid either in a single lump sum payment or ratably in accordance with the
Company’s normal salary payment schedule for senior management (but not less
frequently than monthly) over eighteen (18) months, at the sole discretion of
the Executive. During such 18 month period, the Company shall also provide to
Executive under COBRA all Company-paid medical insurance benefits available to
other senior executives of the Company, all costs of which shall be paid by the
Company; and

(ii) All unvested warrants, options or restricted stock then held by Executive,
if any, shall vest automatically on the of the termination of Executive’s
employment. Executive shall in all events be paid all accrued but unpaid Base
Salary, earned but unpaid Incentive Compensation for any prior years,
reimbursable expenses and other accrued benefits, if any, through the date of
termination.

(b) Definition of Change in Control.

“Change in Control” shall mean the occurrence of any of the following events:
(A) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or which contemplates that all or
substantially all of the business and/or assets of the Company shall be
controlled by another corporation, in either case where the continuing,
surviving or other corporation both (i) is not directly or indirectly owned by
holders of at least 50% of the combined voting power of the Company’s securities
outstanding immediately prior to such consolidation or merger and (ii) does not
have a board of directors approved by or consisting of more than one-half of the
Company’s Board members as the Board was constituted immediately prior to the
transaction, (B) a recapitalization (including an exchange of Company equity
securities by the holders thereof), in either case, in which any “Person” (as
such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act) becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
having the right to vote in the election of directors and the Company does not
have a board of directors approved by or consisting of more than one-half of the
Company’s Board members as the Board was constituted immediately prior to the
transaction; (C) any sale, lease, exchange or transfer (in one transaction or in
a series of related transactions) of all or substantially all of the assets of
the Company and its subsidiaries; (D) approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company, unless such plan or proposal is abandoned within 60 days following such
approval; or (E) any “Person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) shall become the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities having the right to vote in the election of
directors.

(c) Regular Severance Package.

Subject to the conditions set forth in subsection 3.09(d), in the event
Executive’s employment under this Agreement is terminated during the Term, or
upon Executive’s receipt of written Notice of Non-Renewal pursuant to paragraph
1.03, above, and prior to or in the absence of a Change of Control (as defined
above) by the Company other than for Cause or by Executive for Good Reason,
then:

(i) as and for a severance package (“Regular Severance Package”), Executive
shall receive one hundred percent (100%) of the aggregate of (x) Executive’s
annual Base Salary for the year in which such termination occurs, and (y) the
amount of any Incentive Payment paid to Executive for the prior year under the
Management Incentive Program applicable to Executive. Such amount shall be paid
either in a single lump sum payment or ratably in accordance with the Company’s
normal salary payment schedule for senior management (but not less frequently
than monthly) over eighteen (18) months, at the sole discretion of the Company.
During such 18 month period, the Company shall also provide to Executive under
COBRA all Company-paid medical insurance benefits available to other senior
executives of the Company, all costs of which shall be paid by the Company; and

 

Page 6 of 12



--------------------------------------------------------------------------------

(ii) All unvested warrants, options or restricted stock then held by Executive,
if any, that would vest in the twelve (12) month period immediately following
the cessation of Executive’s employment shall vest automatically on the date
three (3) months following the termination of Executive’s employment. All other
unvested Options or restricted stock shall immediately be forfeited (subject,
however, to any contrary determination of the Board in its sole discretion).

(d) Conditions for Regular Severance Package.

Executive shall receive the payments, benefits and vesting of unvested warrants,
options or restricted stock described in subsection 3.09(c), if and only if
(i) Executive duly executes, returns to the Company (and does not revoke if a
revocation period is included in the sole discretion of the Company) a
termination agreement (“Termination Agreement”) satisfactory to the Company in
its sole discretion, which shall include a general release of any and all claims
arising our of Executive’s employment or cessation of employment against the
Company and any other persons or entities designated by the Company, other than
for payments and benefits set forth in this section 3 and, in the Company’s sole
discretion, provisions requiring the Executive not to disparage the Company, not
use or disclose information deemed confidential by the Company, to reasonably
cooperate with the Company in transitioning business matters and handling claims
and litigation; and (ii) Executive complies with his obligations under this
Agreement and the Termination Agreement.

Section 3.10 Accrued Payments. In the event Executive’s employment under this
Agreement is terminated during the Term, by the Company other than for Cause or
by Executive for Good Reason, Executive shall in all events be paid all accrued
but unpaid Base Salary, earned but unpaid Incentive Compensation for any prior
year, reimbursable expenses and other accrued benefits, if any, through the date
of termination.

Section 3.11 No Additional Payment or Reduction Due to Mitigation. The parties
agree that the foregoing shall be Executive’s sole and exclusive entitlement
under this Agreement by reason of termination by Executive for Good Reason or by
the Company other than for Cause. Such payments shall not be reduced or limited
by amounts Executive might earn or be able to earn from other employment or
ventures.

Section 3.12 Rights on Termination for Cause or Without Good Reason. No Regular
Severance Package or Change of Control Severance Package shall be due or owing
to Executive in the event that the Company shall duly terminate Executive’s
employment for Cause or in the event that Executive shall terminate his
employment with the Company for reasons other than Good Reason; provided,
however, that Executive shall in all events be paid all accrued but unpaid Base
Salary, earned but unpaid Incentive Compensation for any prior year,
reimbursable expenses and other accrued benefits, if any, through the date of
termination. In addition, in the event that the Company shall terminate
Executive’s employment for Cause or in the event that Executive shall terminate
his employment with the Company for reasons other than Good Reason, then all
unvested Options or restricted stock then held by Executive, if any, shall
automatically be forfeited (subject, however, to any contrary determination of
the Board in its sole discretion). The parties agree that the foregoing shall be
Executive’s sole and exclusive entitlement under this Agreement by reason of
termination by Executive for other than Good Reason or by the Company for Cause.
Such payments shall not be reduced or limited by amounts Executive might earn or
be able to earn from other employment or ventures.

ARTICLE IV Confidential Information;

Inducing Company Employees; Non-Competition

Section 4.01 Confidential Information. Except in the course of his employment
with the Company, or as he may be required pursuant to any law or court order or
similar process, Executive shall not at any time, either during or after the
termination of his employment hereunder, directly or indirectly disclose or use
any secret, proprietary or confidential information or data of the Company or
any of its subsidiaries or affiliates without the written consent of the
Company; provided, however, that after the expiration of eighteen (18) months
from such termination of employment, the Company’s sole remedy shall

 

Page 7 of 12



--------------------------------------------------------------------------------

be to seek and procure appropriate equitable remedies. In the event of any
dispute between Executive and the Company or between Executive or the Company
and others, Executive shall cooperate with the Company as to redaction or other
protective measures with respect to any unnecessary public disclosure of any
such confidential information or proprietary data.

Section 4.02 Noncompetition, Nonsolicitation, etc.

(a) During Executive’s employment with the Company and for the periods set forth
below after the termination of his employment with Company for any reason
whatsoever, Executive shall not, directly or indirectly, without the Company’s
prior written consent, and at the Company’s sole and absolute discretion:

(i) for a period of eighteen (18) months after such termination, on his own
behalf or in the service or on behalf of others, solicit, encourage, recruit or
attempt to persuade any person to terminate such person’s employment with the
Company, whether or not such person is a full-time employee or whether or not
such employment is pursuant to a written agreement or is at-will.

(ii) for a period of eighteen (18) months after such termination, employ or
establish a business relationship with, or encourage or assist any person or
entity to employ or establish a business relationship with, any individual who
was employed by the Company during the preceding twelve (12) month period; or

(iii) for a period of eighteen (18) months after such termination, direct or do
any act or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any person or entity that is a
Customer, Prospective Customer, vendor or contractor of the Company, or
otherwise induce or attempt to induce any such person or entity to cease doing
business, reduce or otherwise limit its business with the Company.

(iv) for a period of eighteen (18) months from such termination, solicit
business from any Customer or Prospective Customer, or do business with any
Customer or Prospective Customer of the Company.

(v) for a period of eighteen (18) months after such termination, directly or
indirectly, engage in or be associated with (as a principal, agent, consultant,
partner, director, officer, employee, stockholder, investor or otherwise) any
person or entity that directly or indirectly, engages in or plans to engage in,
the design, development, invention, implementation, application, manufacture,
production, marketing, sale or license of any product or service in direct
competition with the Company’s products or services. For purposes of this
Agreement, “Company’s products or services” shall be defined as CIGS-based PV
products manufactured by a continuous process and/or on a flexible media.
Executive is prohibited from engaging in or being associated with (as described
above) any person or entity that engages in or plans to engage in the activities
described in this subsection (v) worldwide, including near-space and space
markets. Notwithstanding the foregoing, this restriction shall not prevent
Executive from owning up to five percent (5.0%) of the outstanding voting stock
of any publicly-traded company.

(b) For purposes of subparagraph (a) above, (i) “Customer” shall mean those
persons or entities for whom or which the Company performed services or to whom
or which the Company sold or licensed its products, during the twelve months
preceding the cessation of Executive’s employment, and (ii) “Prospective
Customer” shall mean persons or entities whose business was solicited by the
Company during the twelve months preceding the cessation of Executive’s
employment.

(c) Executive acknowledges and agrees that (i) the Company does business and/or
plans to conduct business worldwide, including near-space and space markets,
(ii) the Confidential Information that Executive learns of, obtains, or that is
disclosed to him during the course of his employment, is capable of being used
anywhere in the world to compete against the Company in the markets in which it
does business and/or plans to conduct business; (iii) the covenants set forth in
Sections 4.01, 4.02 and 4.03 of this

 

Page 8 of 12



--------------------------------------------------------------------------------

Agreement are reasonable and necessary in order to protect the legitimate
interests of the Company and Executive is receiving adequate consideration
hereunder; (iv) the Company will not have any adequate remedy at law if
Executive violates the terms hereof or fails to perform any of my obligations
under Sections 4.01, 4.02 and 4.03 of this Agreement; and (v) the Company shall
have the right, in addition to any other rights either may have under applicable
law, to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief to restrain any breach or threatened breach of, or
otherwise to specifically enforce any such covenant or any other obligations of
Executive under Sections 4.01, 4.02 and 4.03 of this Agreement, as well as to
obtain damages and an equitable accounting of all earnings, profits and other
benefits arising from such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

(d) If the period of time or scope of any restriction set forth in this
Agreement should be adjudged unreasonable in any proceeding, then the period of
time shall be reduced by such number of months or the scope of the restriction
shall be modified, or both, by a court of competent jurisdiction so that such
restrictions may be enforceable for such time and in the manner to the fullest
extent adjudged to be reasonable. If Executive violates any of the restrictions
contained in subparagraph (a) above, then the restrictive period shall not run
in Executive’s favor from the time of the commencement of any such violation
until such time as such violation shall be cured by Executive.

Section 4.03 Returning Company Documents and Property.

Executive agrees that, at the time of leaving the employ of the Company, or
earlier upon request, he shall deliver to the Company (and will not keep in his
possession or control or deliver to anyone else) any and all records, data,
notes, reports, information, proposals, lists, correspondence, emails,
specifications, drawings, blueprints, sketches, materials, other documents
(including but not limited to on computer discs or drives) of any aforementioned
items either developed by Executive pursuant to his employment with the Company
or otherwise relating to the business of the Company, retaining neither copies
nor excerpts thereof. Executive also agrees that, at the time of leaving the
employ of the Company, or earlier upon request, he shall deliver to the Company
all Company property in his possession, including cell phones, computers,
computer discs, drives and other equipment.

ARTICLE V Arbitration

Section 5.01 Arbitration. In order to obtain the many benefits of arbitration
over court proceedings, including speed of resolution, lower costs and fees and
more flexible rules of evidence, all disputes (except those relating to
unemployment compensation or workers compensation, and except as provided in
Section 5.04(b) below) arising out of Executive’s employment or concerning the
interpretation or application of this Agreement or its subject matter (including
without limitation those relating to workplace discrimination and/or harassment
on any basis, whatsoever, including but not limited to age, race, sex, religion,
national origin, disability or perceived disability, as well as any claimed
violation of any federal, state or local law, regulation or ordinance, such as
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and their state and local counterparts, if any,
including but not limited to any claims of retaliation thereunder) shall be
resolved exclusively by binding arbitration at a location in reasonable
proximity to Executive’s last place of employment with the Company, pursuant to
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The parties expressly waive their rights to have any
such claim resolved by jury trial. The Company shall bear the cost of the
Arbitrator’s fee. The Company shall initially bear its filing fees, as well as
Executive’s filing fees in excess of $75.00 upon Executive’s written request to
the Company’s Board. The decision, in the Arbitrator’s discretion, may award all
or some of Executive’s or the Company’s attorney’s fees and costs, including
filing fees, in addition to any such awards required by law. Arbitration must be
demanded within three hundred (300) days of the time when the demanding party
knows or should know of the events giving rise to the claim. The decision of the
Arbitrator shall be in writing and set forth the findings and conclusions upon
which the decision is based. Notwithstanding the foregoing, the requirement to
arbitrate does not apply to the filing of a claim with a federal, state or local
administrative agency. The decision of the Arbitrator shall be final and binding
and may be enforced under the terms of the Federal Arbitration Act (9 U.S.C.
Section 1 et seq.), but may in addition be set aside or

 

Page 9 of 12



--------------------------------------------------------------------------------

modified by a reviewing court in the event of a material error of law. Judgment
upon the award may be entered, confirmed and enforced in any federal or state
court of competent jurisdiction.

Section 5.02 Equitable Remedies. Executive agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Section 4 of this Agreement. Accordingly, Executive
agrees that if he breaches or threatens to breach any of such covenants, the
Company will have available, in addition to any other right or remedy available,
the right to obtain injunctive and equitable relief of any type from a court of
competent jurisdiction, including but not limited to restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement. Executive further agrees that no bond or other security shall be
required in obtaining such equitable relief and Executive hereby consents to the
issuance of such injunction and to the ordering of specific performance.

ARTICLE VI Miscellaneous

Section 6.01 Notices. All notices, requests or other communications provided for
in this Agreement shall be made, if to the Company, to the Secretary of the
Company at the Company’s principal executive office, and if to Executive, to his
address on the books of the Company (or to such other address as the Company or
Executive may give to the other for purposes of notice hereunder). Copies of all
notices given to Executive shall be sent to such person as Executive may
designate by written notice to the Company. All notices, requests or other
communications required or permitted by this Agreement shall be made in writing
either (a) by personal delivery to the party entitled thereto, (b) by mailing
via certified mail, postage prepaid, return receipt requested, in the United
States mails to the last known address of the party entitled thereto, (c) by
reputable overnight courier service, or (d) by facsimile with confirmation of
receipt. The notice, request or other communication shall be deemed to be
received upon actual receipt by the party entitled thereto; provided, however,
that if a notice, request or other communication is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

Section 6.02 Assignment and Succession. The Company may assign this Agreement in
connection with any sale or merger (whether a sale or merger of stock or assets
or otherwise) of the Company or the business of the Company. Executive expressly
consents to the assignment of the Agreement, including, but not limited to the
restrictions which apply subsequent to the termination of Executive’s
employment, to any new owner of the Company’s business or purchaser of the
Company. Executive’s rights and obligations hereunder are personal and may not
be assigned, provided, however, in the event of the Executive’s death or
permanent disability, the Executive’s representative may exercise any
unexercised Options, and any benefits accrued to the date of death or permanent
disability, if any, to the extent permitted by the relevant Option plan
agreement or this Agreement. This Agreement shall inure to the benefit of and be
enforceable by Executive’s heirs, beneficiaries and/or legal representatives.

Section 6.03 Headings. The Article, Section, paragraph and subparagraph headings
in this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof.

Section 6.04 Invalidity. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality or enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.

Section 6.05 Waivers. No omission or delay by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof~ or the exercise of any other
right, power or privilege.

 

Page 10 of 12



--------------------------------------------------------------------------------

Section 6.06 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 6.07 Entire Agreement. Except as otherwise provided or referred to
herein, this Agreement contains the entire understanding of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof, other than ___________. Without in any way limiting the extent of
this Section 6.07, the terms and conditions of this Agreement specifically
replace and supersede the Prior Agreement in its entirety. This Agreement may
not be amended, except by a written instrument hereafter signed by each of the
parties hereto.

Section 6.08 Interpretation. The parties hereto acknowledge and agree that each
party and its or his counsel reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its drafting. Accordingly, (a) the rules
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (b) the terms and provisions of this Agreement shall be construed fairly as
to all parties hereto and not in favor of or against any party regardless of
which party was generally responsible for the preparation of this Agreement.
Except where the context requires otherwise, all references herein to Sections,
paragraphs and clauses shall be deemed to be reference to Sections, paragraphs
and clauses of this Agreement. The words “include”, “including” and “includes”
shall be deemed in each case to be followed by the phrase “without limitation.”
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

Section 6.09 Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the internal laws of the State of New
York without reference to principles of conflict of laws. Any court action
instituted by Executive or on his behalf relating in any way to this Agreement
or his employment with the Company shall be filed exclusively in federal or
state court in the County of Albany, New York and he consents to the
jurisdiction and venue of these courts in any action instituted by the Company
against him.

Section 6.10 Indemnification. In addition to any additional benefits provided
under applicable state law to Executive as a director and officer of the
Company, Executive shall be entitled to the benefits of: (a) those provisions of
the Restated Articles of Incorporation and By-Laws of the Company, as amended,
which provide for indemnification of directors and officers of the Company (and
no such provision shall be amended in any way to limit or reduce the extent of
indemnification available to Executive as a director or officer of the Company),
and (b) any Indemnification Agreement between the Company and Executive. The
rights of Executive under such indemnification obligations shall survive the
termination of this Agreement and be applicable for so long as Executive may be
subject to any claim, demand, liability, cost or expense, which the
indemnification obligations referred to in this Section are intended to protect
and indemnify him against.

The Company shall, at no cost to Executive, use its best efforts to at all times
include Executive, during the term of Executive’s employment hereunder and for
so long thereafter as Executive may be subject to any such claim, as an insured
under any directors’ and officers’ liability insurance policy maintained by the
Company, which policy shall provide such coverage in such amounts as the Board
shall deem appropriate for coverage of all directors and officers of the
Company.

[This Space left Intentionally Blank]

 

Page 11 of 12



--------------------------------------------------------------------------------

Section 6.11 Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable by an arbitrator or court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application and shall not invalidate or render
unenforceable such provision or application in any other jurisdiction.

Section 6.12 Executive Acknowledgement. Executive acknowledges and agrees
(i) that he has had the opportunity to consult with independent counsel of his
own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and the Executive has signed this Agreement as of the
day and year first above written.

 

DayStar Technologies, Inc.

   

Executive

By:

  /s/    John R. Tuttle            

By:

  /s/    Stephen A. Aanderud        

Name:

 

John R. Tuttle

   

Name:

 

Stephen A. Aanderud

Title:

 

Chairman & CEO

   

Title:

 

CFO, Treasurer & Secretary

Date: April 3, 2006

   

Date: April 3, 2006

 

Page 12 of 12